               Case 2:20-cv-01020-RSL Document 6 Filed 07/14/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9    KEVIN S O’LEARY,
10                          Petitioner,
                                                                  NO. C20-1020RSL
11                   vs.
12    UNITED STATES OF AMERICA,                                   ORDER OF REFERENCE
                                                                  Non-Dispositive Motion
13                          Respondent.                           Pending in Civil Case
14
            The Court hereby refers to United States Magistrate Judge Mary Alice Theiler,
15
     pursuant to 28 U.S.C. §636(b)(1), Local Rule MJR 3, and Fed. R. Civ. P. 72(a), the following non-
16
     dispositive motion pending before this Court:
17
            Petitioner’s Motion for appointment of counsel.
18
            The Magistrate Judge shall hear and determine such motion. Any appeal from the
19
     determinations of the Magistrate Judge shall be in accordance with Fed. R. Civ. P. 72(a), 28 U.S.C.
20
     §636(b)(1)(A) and Local Rule MJR 3(b).
21

22          DATED this 14th day of July, 2020.

23

24                                               A
                                                 Robert S. Lasnik
25
                                                 United States District Judge
26

27

28   ORDER OF REFERENCE
